Citation Nr: 1222470	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-48 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to inservice exposure to herbicides.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in April 2011, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing onset of diabetes mellitus, type II, during service, or within a year thereafter.  

2.  Competent evidence has not been presented confirming the Veteran's exposure to herbicides during service.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred during active military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In January 2008 and May 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the January 2008 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the April 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim.  The Board, however, finds that the record, which does not reflect competent evidence of onset of diabetes during service or as the result of any incident therein, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).   In service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented linking the Veteran's diabetes to service, as will be discussed in greater detail below.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as diabetes, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Additionally, if a Veteran was exposed to an herbicide agent during service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  These disorders include diabetes, Type II.  38 C.F.R. § 3.309(e).  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit  confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a deep water naval vessel on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-94; see also VAOPGCPREC 27-97 (July 23, 1997).  

In the present case, the record does not reflect that the Veteran was present on the landmass or inland waterways of Vietnam, and he does not contend as such.  Rather, the Veteran contends he served at Andersen Air Force Base in Guam during part of his period of service, and was exposed to herbicides at this location.  Service personnel records confirm the Veteran was stationed in Guam as a weapons mechanic between December 1957 and June 1959.  

As an initial matter, VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Thus, VA must consider whether service connection for diabetes mellitus, type II, is warranted on a direct basis, as having been incurred during service, or within a year thereafter.  

The Veteran's service treatment records are negative for any diagnosis of or treatment for diabetes during service, or within a year thereafter.  An April 1959 service separation examination was negative for any abnormality of the endocrine system, and a urinalysis was negative for any sugar in his urine.  On a concurrent report of medical history, he denied any history of the same.  Thereafter, he was not diagnosed with diabetes until approximately 2000, more than 40 years after service separation, and no competent expert has suggested onset of the Veteran's diabetes during service or within a year thereafter.  Thus, service connection for diabetes mellitus, type II, on a direct basis is not warranted.  

Rather, the Veteran's primary contention has been that his diabetes is the result of herbicide exposure during service in Guam.  In support of his contention, he has submitted his own statements, a news report suggesting herbicides were used on Guam between 1955-60, copies of a prior Board decision granting service connection for diabetes based on the presumption of herbicide use in Guam, and an Environmental Protection Agency (EPA) report indicating Andersen Air Force Base in Guam was listed as a Superfund site in 1992.  The EPA report noted the presence of dioxin and other contaminants at Andersen Air Force Base.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for diabetes mellitus, type II, as credible evidence has not been submitted confirming herbicide exposure for this Veteran.  Considering first the Veteran's own allegations that he was involved in or otherwise exposed to herbicide spraying while stationed in Guam, the Board does not find these statements to be confirmation of herbicide exposure.  The Department of Defense has not acknowledged herbicide use in Guam during the Veteran's service there, and the Veteran's contentions, in and of themselves, do not establish such exposure.  

Considering next the submitted EPA and news reports suggesting herbicide use in Guam, the Board notes first that the EPA report does not specify when such chemicals were allegedly used.  This report only notes that the air base was designated a Superfund site in 1992, decades after the Veteran was stationed there.  Thus, it would be speculative to assume, based on the submitted EPA report that herbicides were present between 1957-59, when the Veteran was stationed in Guam.  Next, the cited news report suggests herbicides were used in Guam beginning in 1955, but also bases such a finding on unverified allegations by veterans, not any evidence from the Department of Defense or the U.S. government.  Thus, neither of these reports confirms the Veteran's alleged herbicide exposure during service in Guam.  

Finally, regarding the unrelated 2005 Board decision which granted service connection to another Veteran based on service in Guam, the Board notes first that Board decisions are unique to the facts of each case, and are non-precedential.  Thus, the outcome of any one appeal has no bearing on the outcome of an unrelated appeal.  Regardless, the Board notes that the Veteran in the 2005 decision served in Guam from 1966-68, several years after the present Veteran.  As the facts of that claim are disparate from the present claim, the Board finds no similarity between the claims.  

In response to the Board's April 2011 remand order, VA attempted to obtain additional evidence in support of the Veteran's claim.  First, an inquiry was made to the U.S. Army and Joint Services Records Research Center (JSRRC) regarding the use of herbicides in Guam.  In an April 2012 response, the JSRRC stated that available historical records did not document "use, storage, spraying or testing of Agent Orange or tactical herbicides on Guam during 1956 thorough 1969."  Additionally, records did not indicate Agent Orange was used to clear areas around ammunition storage bunkers on base in Guam.  

VA also contacted the current Guam Project Manager for Military Clean-up Sites, M.K.W.  Mr. W. stated that he had held this position since 1997, and he was "not familiar with any tactical use of pesticides on Guam, nor have I ever seen any reports identifying the presence of Agent Orange anywhere on Guam."  As the preponderance of the evidence suggests the Veteran was not exposed to Agent Orange or any other herbicides during service, service connection on a presumptive basis for diabetes is not warranted, and must be denied.  

The Veteran has, as noted above, stated his diabetes mellitus, type II, is due to chemical exposure, to include Agent Orange, during service.  As a layperson, however, the Veteran is not capable of making such statements; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Disorders such has diabetes, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence, as the Veteran's herbicide exposure has not been confirmed within the record.  

In conclusion, the preponderance of the evidence is against the award of service connection for diabetes, as the competent evidence of record does not suggest onset of such a disorder either during service or within a year thereafter.  Additionally, the Veteran has not presented competent evidence confirming herbicide exposure during service, as would warrant service connection on a presumptive disorder.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


